DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 25, 2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,103,432 to Isomura et al.
Regarding claim 1, the Isomura patent teaches an axle, comprising: a housing having a cavity formed therein, wherein the cavity is defined by a first wall (horizontal wall surrounding motor 20in Fig. 2) and a second wall (vertical wall between motor 20 and part 8), the first wall including at least a first portion and a second portion (the first and second portion to form a shoulder is interpreted as the wall immediately above reference number 20 and the wall has different contours as shown in Fig. 2), wherein a first shoulder is formed between the first portion and the second portion of the first wall; an aperture (the is is the part that the shaft holding gear 6 goes through) formed through the second wall; and a power source assembly at least partially disposed in the cavity of the housing, the power source assembly including an output shaft extending through the aperture formed in the second wall of the housing. See Fig. 2 and the clipped Fig. 2 below.
Regarding claim 3, wherein the first wall further includes a third portion, wherein a second shoulder is formed between the second portion and the third portion of the first wall.  See clipped Fig. 2.
Regarding claim 5, a diameter of the second portion of the first wall is less than a diameter of the first portion of the first wall and greater than a diameter of the third portion of the first wall.  See clipped Fig. 2.
Regarding claim 6, the power source assembly 20 further includes at least one bearing to rotatably support the output shaft within the housing, wherein the at least one bearing is at least partially disposed in the second wall of the housing.   See clipped Fig. 2.
Regarding claim 7, the second wall further includes a socket formed therein, the socket configured to receive the at least one bearing therein.  The socket is interpreted as the protrusion holding bearing in clipped Fig. 2.
Regarding claim 8, a cover coupled to the housing and configured to perform as a closure to the cavity.  See clipped Fig. 2.
Regarding claim 10, an axle, comprising: a housing having a first cavity (cavity for differential 23) and a second cavity formed therein, wherein the first cavity is configured to receive at least a portion of an axle assembly therein, and the second cavity (cavity holding motor 20) is configured to receive at least a portion of a power source assembly therein.  See clipped Fig. 2.
Regarding claim 11, an axis of rotation of the axle assembly is parallel to an axis of rotation of the power source assembly.  See clipped Fig. 2.
Regarding claim 12, the housing further includes a web integrally formed between the first cavity and the second cavity.  The web as broadly recited in the claims is interpreted as the portion of the wall between the bearing and the differential area.  See clipped Fig. 2 below.
Regarding claim 13, the second cavity is defined by a first wall and a second wall, the second wall having an aperture formed therethrough.  See clipped Fig. 2.
Regarding claim 14, the power source assembly includes an output shaft extending from the second cavity through the aperture formed in the second wall of the housing and into the first cavity.  See clipped Fig. 2.

    PNG
    media_image1.png
    725
    635
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,103,432 to Isomura et al. 
Regarding claims 9 and 15, the Isomura patent teaches a cover for the housing.
However, Isomura does not specifically teach that there is a sealing member disposed between the housing and the cover to form a substantially fluid-tight seal therebetween.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Isomura patent to have a seal between the cover and the housing that is fluid tight, as this would be a known way of protecting the motor from water and splashing of the elements in a vehicle to increase the service life of the motor and axle.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,103,432 to Isomura et al. in view of European Patent No. WO2017106620 to Kucharski.
Regarding claim 2, the Isomura teaches that there is a cavity that holds a motor.  See clipped Fig. 2.
However, the Isomura patent lacks a specific teaching that the cavity has a generally cylindrical shape.  
The Kucharski patent teaches an axle that has a housing 100 that holds a motor and has a cylindrical shape.  See Fig. 9.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Isomura patent to have the cavity with a cylindrical shape as taught by the Kucharski patent as it would have been a good way to protect the motor and have a compact holder for the motor.
Regarding claim 4, wherein at least one of the first and second shoulders has one of a generally stepped shape and a generally conical shape.  See the transition from 1st and 2nd portions of the wall in the clipped Fig. 2 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 9,783,035 to Huang et al. teaches an electric axle.
U.S. Publication No. 2017/0023114 to Wang et al. teaches an electric axle.
Chinese Patent No. CN 206528311 to Deng et al. teaches a two motor axle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655